Order entered October 30, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01080-CV

              JOSEPH E. RICHER JR. AND SHARLA RICHER, Appellants

                                               V.

    NATIONSTAR MORTGAGE LLC., SERVICER FOR BANK OF AMERICA, NA,
                              Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                            Trial Court Cause No. 92411-CC2

                                           ORDER
       The clerk’s record has been filed. Before the Court is appellants’ letter that the Court

construes as a motion for more time to pay this Court’s filing fee and the fee for preparation of

the reporter’s record. We GRANT the motion as follows: We ORDER appellants, WITHIN

THIRTY DAYS of the date of this order, (1) to pay the filing fee and (2) provide written

verification that they have paid the fee for preparation of the reporter’s record. We caution

appellants that if the Court does not receive the requested written verification, the Court will

order the appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).


                                                      /s/   ADA BROWN
                                                            JUSTICE